Citation Nr: 1504811	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  13-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for coronary artery disease with a history of myocardial infarction prior to October 11, 2013, and in excess of a 60 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to June 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for a cardiac disability and assigned a 10 percent rating effective from January 28, 2011. A Decision Review Officer (DRO) of that RO later issued another rating decision in October 2012 granting an earlier effective date of October 15, 2004, for the grant of service connection. 

In September 2013, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration. By an October 2013 rating decision, the Appeals Management Center (AMC) increased the rating assigned to the Veteran's service-connected cardiac disability to 60 percent, effective from October 11, 2013.

The Veteran filed a claim of entitlement to a TDIU in February 2014, and the RO denied his claim in a May 2014 rating decision. The Veteran filed a July 2014 Notice of Disagreement and the RO issued a letter to the Veteran in July 2014 acknowledging such. However, to date, there is no indication that the RO has had the opportunity to issue the Veteran a Statement of the Case (SOC) as to his claim of entitlement to a TDIU. Manlincon v. West, 12 Vet. App. 238 (1999). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Veteran was most recently afforded a VA examination in order to determine the severity of his service-connected cardiac disability in May 2014, he underwent cardioverter-defibrillator surgery in October 2014. In a November 2014 statement, the Veteran's representative asserted that such entitles the Veteran to a 100 percent schedular rating. 

Private treatment records reflecting the October 2014 surgery are associated with the claims file; however, the records do not describe the Veteran's disability such that the Board may adjudicate the increased rating claim. Specifically, it remains unclear the precise cardiac diagnosis that necessitated surgery, the implantation of a pacemaker. On remand, the AOJ should afford the Veteran an additional VA examination to determine the current severity of his service-connected cardiac disability, and its impact on his employability.   

Review of the claims file indicates that the RO added the Veteran's updated VA treatment records to the claims file in October 2014. However, with the exception of the May 2014 VA examination report, such records appear to include only VA treatment records dated as most recently as April 2014. On remand, the AOJ should obtain the Veteran's updated VA treatment records, dated since April 2014, if any, and request that the Veteran submit any updated private treatment records, or request VA's assistance in obtaining such.

As discussed above, the Veteran is entitled to a SOC as to the issue of entitlement to a TDIU. Review of the claims file indicates that subsequent to his February 2014 claim for such, the RO sent the Veteran Veterans Claims Assistance Act of 2000 (VCAA) notice in March 2014; however, it appears that the notice did not discuss TDIU claims. On remand, the AOJ should send the Veteran sufficient notice as to his claim of entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran sufficient VCAA notice as to his claim of entitlement to a TDIU. 

2. Inform the Veteran that while he submitted his private treatment records reflecting his October 2014 surgery, he may also submit any updated relevant private treatment records dated since that time, or request VA's assistance in obtaining such. Provide him VA Forms 21-4142, Authorization and Consent to Release Information to the VA. Obtain any identified and authorized private treatment records. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in St. Louis, Missouri, dated from April 2014 to the present. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

4. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected cardiac disability. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

(a) The examiner should provide the number of workload metabolic equivalents (METs) resulting in dyspnea, fatigue, angina, or syncope, discuss whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year, discuss whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction, and discuss whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray. 

(b) The examiner should discuss the cardiac disability that necessitated the Veteran's October 2014 implantation of a pacemaker and confirm if such was required to treat his service-connected coronary artery disease with history of myocardial infarction.

(c) The examiner should also discuss the impact of the Veteran's service-connected cardiac disability on his ability to work.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

5. Send the Veteran a SOC as to his claim of entitlement to a TDIU that includes consideration of the evidence obtained as a result of this Remand. 
6. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to an initial rating in excess of 10 percent for coronary artery disease with a history of myocardial infarction prior to October 11, 2013, and in excess of a 60 percent thereafter, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


